UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1061


In Re:   FERNANDO MIGUEL NUNEZ,

                Petitioner.




                 On Petition for Writ of Mandamus.
               (5:08-cr-00262-D-1; 5:11-cv-00193-D)


Submitted:   April 1, 2014                  Decided:   April 11, 2014


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Fernando Miguel Nunez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Fernando   Miguel    Nunez    petitions     for    a   writ   of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2255 (2012) motion.          He seeks an order from

this court directing the district court to act.              Our review of

the   district   court’s   docket   reveals   that   the   district   court

entered an order and judgment on March 24, 2014, denying relief

on Nunez’s § 2255 motion.           Accordingly, because the district

court has recently decided Nunez’s case, we deny the mandamus

petition, amended petition, and corrected petition as moot.              We

grant leave to proceed in forma pauperis.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           PETITION DENIED




                                     2